DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Finality
Finality of the previous Office Action dated November 25, 2020 is withdrawn in order to introduce new grounds of rejection.

Status of the Claims
This action is in response to Applicant’s filing on February 25, 2021. Claims 1-20 are pending and examined below. 

Claim Objections
Claims 1, 8, and 15 are objected to because of the following informalities: “constrain” appears to be a misspelling of “constraint.” Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea of providing route guidance by a navigation server without significantly more. 
Claim 1 recites receiving input time information for a source and destination, searching for a section connecting the source and destination, determining whether a route for the section is present, providing a list of at least one route within the section, notifying a ranking and game server so that a reward is offered based on driving result information with respect to a specific section on a selected route, wherein notifying the ranking and game server further includes assigning a penalty to a vehicle and preventing the vehicle from traveling on the specific section based on the vehicle violating a constraint. The broadest reasonable interpretation of these claims can be performed in the mind but for the recitation of generic computer components, i.e. a device and server. But for the device and server, providing route guidance encompasses a user identifying a route between two points and providing a reward based in part on driving information. If a claim limitation, under its broadest reasonable interpretation can be performed in the mind, then the claim is an abstract idea, specifically, a mental process.
This judicial exception is not integrated into a practical application. The claim recites generic computing components, i.e. a device and server, that are recited at a high-level of generality, that they cannot be considered more than mere instructions to apply the judicial exception using generic computer components.
Likewise, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because mere instructions to 
Claims 2-7 depend from claim 1, but do not render the claimed invention patent eligible because they are directed to additional mental steps, i.e. notifying based on entering a specific section, updating the claimed route list, etc.
Independent claims 8 and 15 are rejected under the same rationale as claim 1 because the claims recite nearly identical subject matter, but for additional generic computer components included in claim 15, namely, a collection server, a big data storage server, and a big data analysis server.
	Claims 9-14 depend from claim 8, and claims 16-20 depend from claim 15, and are rejected under the same rationale as claims 2-7 above because the claims recite nearly identical subject matter directed to additional mental steps.
Therefore, claims 1-20 are rejected under 35 U.S.C. 101.
  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 1 recites in part “preventing the vehicle from traveling on the specific section based on a constrain information when the vehicle has violated a constrain.” The claimed invention determines whether a vehicle has violated some constraint, i.e. speed limit, lane change rules, and then in some fashion prevents the vehicle from traveling on a specific section of road (See at least ¶73-74 of Applicant’s Specification). However, there is no explanation how this prevention is accomplished. Is it a mere suggestion to the driver that they are no longer allowed to travel on the specific section of road or is it a vehicle control system command that prevents further travel? Without sufficient explanation of how this preventing feature is accomplished, Applicant’s Specification is insufficient so as to enable one skilled in the pertinent art to make and use the claimed invention. This lack of enablement is further supported by the following Wands factors: the breadth of the claims, the amount of direction provided by the inventor, and the quantity of experimentation needed to make or use the invention based on the content of the disclosure. The breadth of the limitation is considerable given the realm of possibilities for what the meaning of the claimed preventing could be. Inventor has provided no direction beyond the mere statement of preventing travel in paragraph 74 of Applicant’s Specification. Lastly, the quantity of experimentation required to perform the claimed preventing is indefinite because the content of the 
Independent claims 8 and 15 are rejected under the same rationale because the claims recite nearly identical subject matter to claim 1.
Claims 2-7 depend from claim 1, claims 9-14 depend from claim 8, and claims 16-20 depend from claim 15.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, the recitation “…based on driving result information received with respect to a specific section set as a vehicle travels on a route selected from the list…preventing the vehicle from travelling on the specific section….” is vague and indefinite. The claimed method appears to require a vehicle to already be traveling on a route, and also preventing that same vehicle from traveling on the See at least https://www.merriam-webster.com/dictionary/prevent), it is unclear how the claimed method can be performed if the notifying step requires the vehicle to already be traveling on the route – something which is already occurring cannot be prevented. Therefore, it is unclear what is being claimed in light of Applicant’s original disclosure.
Independent claims 8 and 15 are rejected under the same rationale because the claims recite nearly identical subject matter to claim 1.
Claims 2-7 depend from claim 1, claims 9-14 depend from claim 8, and claims 16-20 depend from claim 15.
Appropriate correction is required.

Allowable Subject Matter
As previously indicated, the claims contain allowable subject matter but for the above rejections under 35 U.S.C. 101 and 35 U.S.C. 112.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lail Kleinman whose telephone number is (571)272-6286.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on (571)272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAIL A KLEINMAN/Primary Examiner, Art Unit 3668